—In an action to recover damages for personal injuries, the defendant Singh Kewal appeals from an order of the Supreme Court, Queens County (Satterfield, J.), dated April 24, 2000, which denied his motion, inter alia, to compel the plaintiffs to take his examination before trial and impose a sanction on the plaintiffs’ attorney.
Ordered that the order is affirmed, with costs.
The Supreme Court issued a preliminary conference order which directed all parties to be deposed on April 22, 1999. The appellant failed to appear, and the court issued a conditional order of preclusion dated May 18, 1999, directing the appellant to appear for deposition within 60 days of the plaintiffs’ filing of a note of issue. The appellant failed to comply with the order of preclusion, but moved, inter alia, to compel the plaintiffs to take his deposition after the time set forth by the court.
To avoid the adverse impact of an order of preclusion, a defendant must establish both a reasonable excuse for his or her default and a meritorious defense (see, Pantaliano v Goodman, 214 AD2d 607; Mariani v Fleishman, 160 AD2d 911). The appellant failed to establish either a reasonable excuse or a meritorious defense.
The appellant’s remaining contention is without merit. Bracken, Acting P. J., S. Miller, McGinity and Schmidt, JJ., concur.